July 17, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                       ANGELA WILLIAMS, Appellant

NO. 14-13-00309-CV                         V.

  SHELL EXPLORATION AND PRODUCTION COMPANY - AMERICAS,
       BRICE PETERSON, AND CARMIE CHATTERS, Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellees, Shell
Exploration and Production Company - Americas, Brice Peterson, and Carmie
Chatters, signed, March 7, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

     We order appellant, Angela Williams, to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.